Exhibit 10(xiii)

[FIRST NIAGARA LETTERHEAD]


 

GENERAL SECURITY AGREEMENT

                    1.         SECURITY INTEREST.         TAYLOR DEVICES, INC.,
a corporation organized under the law of the State of New York and having its
chief executive office at, 90 Taylor Drive, North Tonawanda, New York
14120-6832, (the "Debtor"), hereby grants to FIRST NIAGARA BANK, a federally
chartered financial institution with its chief executive office at 6950 South
Transit Road, P.O. Box 514, Lockport, New York 14095-0514, (the "Secured Party")
a continuing security interest ("Security Interest") in all property of Debtor
described in Schedule A annexed hereto and made part hereof and on any separate
schedule(s) at any time or from time to time furnished by Debtor to Secured
Party, (all of which are hereby deemed part of this Agreement) whether or not
affixed to realty, in all Proceeds and Products thereof in any form, in all
parts, accessories, attachments, special tools, additions, replacements,
substitutions and accessions thereto or therefor, in all supporting obligations
thereof and in all increases or profits received therefrom (the "Collateral").

                    2.         INDEBTEDNESS SECURED.         The Security
Interest granted by Debtor secures the payment, performance and observance of
all loans, advances, debts, liabilities, obligations, covenants and duties owing
by Debtor to Secured Party or any affiliate of Secured Party of any kind or
nature, present or future, however evidenced, whether arising under this
Agreement or any other loan, note, letter of credit, collateral or other
agreement or by operation of law, and whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired, including, without limitation, all interest, charges, expenses,
commitment or facility fees, collateral management or other fees, including
reasonable attorneys' fees and expenses, and any other amounts payable by Debtor
under this Agreement or any other agreements between Debtor and Secured Party
whether executed in connection herewith or otherwise (collectively, the
"Indebtedness").

                    3.         REPRESENTATIONS AND WARRANTIES OF DEBTOR.        
Debtor represents and warrants, and so long as any Indebtedness remains unpaid
shall be deemed continuously to represent and warrant, that:

                                (a)         Debtor is the owner of the
Collateral free and clear of all security interests, liens or other
encumbrances, except the Security Interest and except as set forth on Schedule B
annexed hereto ("Permitted Liens").

                                (b)         Debtor has the power and authority
to own the Collateral, to grant the Security Interest and to enter into and
perform this Agreement and any other document or instrument delivered in
connection herewith;

                    4. COVENANTS OF DEBTOR.

                                (a)         Debtor will defend the Collateral
against the claims and demands of all other parties including, without
limitation, defenses, setoffs, claims and counterclaims asserted by any obligor
against Debtor and/or Secured Party, will keep the Collateral free from all
security interests, liens or other encumbrances, except for Permitted Liens, and
will not sell, transfer, lease, assign, deliver or otherwise dispose of any
Collateral or any interest therein without the prior written consent of Secured
Party except for sales of Inventory and payment of expenses in the ordinary
course of Debtor's business;

                                (b)         Debtor will keep, in accordance with
generally accepted accounting principles consistently applied, accurate and
complete records concerning the Collateral, and at Secured Party's request,
Debtor will mark any and all such records to indicate the Security Interest and
will permit Secured Party or its agents to inspect the Collateral and to audit
and make extracts from such records or any of Debtor's books, ledgers, financial
reports, correspondence or other records;

                                (c)         Except in connection with Permitted
Liens, Debtor will deliver to Secured Party, upon demand, any instruments,
documents and chattel paper constituting, representing or relating to the
Collateral or any part thereof and any schedules, invoices, shipping documents,
delivery receipts, purchase orders, contracts or other documents representing or
relating to the Collateral or any part thereof;

                                (d)         Without thirty (30) days prior
written notice to Secured Party, Debtor will not change its business addresses
or chief executive office, will not change the address at which all records
concerning the Collateral are kept or will not make any change in Debtor's name,
identity or organizational status;

                                (e)         Debtor will keep the Collateral in
good condition, working order and repair and will not use the Collateral in
violation of any provisions of this Agreement, any applicable law or
governmental regulation or of any policy insuring the Collateral, unless the
failure to so keep the Collateral will not have a material adverse effect on
Debtor or the business, operation, assets or affairs of Debtor;

                                (f)         Debtor will pay all taxes,
assessments and other charges of every nature which may be levied or assessed
against the Collateral other than taxes, assessments, fees and charges being
contested in good faith by appropriate proceedings being diligently pursued and
will at all times keep the Collateral insured against loss, damage, theft and
other risks, in such amounts, with such insurance carriers and under such form
of policies as shall be reasonably acceptable to Secured Party, and which
policies of insurance shall provide that all losses thereunder shall be payable
to Secured Party, as its interest may appear, and Secured Party may apply any
proceeds of such insurance received by it toward payment of any of the
Indebtedness, whether or not due, in such order of application as Secured Party
may determine, and the original or duplicates of such policies of insurance or
certificates thereof shall be delivered to Secured Party, upon its request;

                                (g)         Debtor will not permit any part of
the Collateral to be or become an accession to other goods not covered by this
Agreement; and

                                (h)         Debtor will execute and deliver to
Secured Party such certificates of title, financing statements, assignments and
other documents and will take such other actions relating to the Security
Interest and the perfection thereof as Secured Party may reasonably request and
will pay all costs of title searches and filing financing statements,
certificates of title, assignments and other documents in all public offices
requested by Secured Party.

                    5. VERIFICATION OF COLLATERAL.         Secured Party shall
have the right to verify all or any Collateral in any manner and through any
medium Secured Party may consider appropriate, and Debtor agrees to furnish all
assistance and information and perform any acts which Secured Party may
reasonably require in connection therewith.

                    6. NOTIFICATION AND PAYMENTS.         Secured Party may
notify Debtor in writing, at any time after the occurrence of an Event of
Default, and without waiving in any manner the Security Interest, that any
payments on account of and from the Collateral received by Debtor (a) shall be
held by Debtor in trust for Secured Party in the same medium in which received,
(b) shall not be commingled with any assets of Debtor and (c) shall be turned
over to Secured Party not later than the next business day following the day of
their receipt.

                    7. EVENTS OF DEFAULT.

                                (a)         Any of the following events or
conditions shall constitute an Event of Default: (i) nonpayment when due, of any
part of the Indebtedness or any sum payable according to the terms of this
Agreement; (ii) the filing by or against Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, relief as a debtor or other relief under the bankruptcy, insolvency or
similar laws of the United States or any state or territory thereof or any
foreign jurisdiction, now or hereafter in effect; the making of any general
assignment by Debtor for the benefit of creditors; the appointment of a receiver
or trustee for Debtor, or for any assets of Debtor, if any, including, without
limitation, the appointment of or taking possession by a "custodian", as defined
in the Federal Bankruptcy Code; the institution by or against Debtor of any
other type of insolvency proceeding (under the Federal Bankruptcy Code or
otherwise), or of any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against, or winding up of affairs of Debtor
or Borrower; (iii) the sale, assignment, transfer or delivery of all or
substantially all of the assets of any obligor of the Indebtedness; the
cessation by any obligor of the Indebtedness as a going business concern; the
entry of judgment against any obligor of the Indebtedness other than a judgment
for which such obligor is fully insured, if ten (10) days thereafter such
judgment is not satisfied, vacated, bonded or stayed pending appeal; if any
obligor of the Indebtedness is generally not paying its debts as such debts
become due; (iv) default by Debtor in the performance of any covenant,
obligation, term or condition of this Agreement or any instrument or agreement
which evidences the Indebtedness or pursuant to which the Indebtedness is
incurred; or (v) if any certificate, statement, representation, warranty or
audit heretofore or hereafter furnished by or on behalf of Debtor, or any other
obligor of the Indebtedness, pursuant to or in connection with this Agreement,
or otherwise (including, without limitation, representations and warranties
contained herein), or as an inducement to Secured Party to extend any credit to
or to enter into any agreement with Debtor proves to have been false in any
material respect at the time as of which the facts therein set forth were stated
or certified, or to have omitted any substantial contingent or unliquidated
liability or claim against Debtor or any other obligor of the Indebtedness; or,
if upon the date of execution of this Agreement, there shall have been any
materially adverse change in any of the facts disclosed by any such certificate,
statement, representation, warranty or audit, which change shall not have been
disclosed in writing to Secured Party at or prior to the time of such execution;

                                (b)         Upon the occurrence of an Event of
Default, Secured Party's rights and remedies with respect to the Collateral
shall be those of a Secured Party under the Uniform Commercial Code and under
any other applicable law, as the same may from time to time be in effect, in
addition to those rights granted herein and in any other agreement now or
hereafter in effect between Debtor and Secured Party. Without in any way
limiting the foregoing, Secured Party, upon the occurrence and during the
continuance of an Event of Default, may at any time and from time to time, with
or without judicial process, enter upon any premises in which any Collateral may
be located and, without resistance or interference by Debtor, take possession of
the Collateral; and/or dispose of any Collateral on any such premises; and/or
require Debtor to assemble and make available to Secured Party at the expense of
Debtor any Collateral at any place or time designated by Secured Party; and/or
remove any Collateral from any such premises for the purpose of effecting sale
or other disposition thereof. Secured Party may apply the net proceeds actually
received from any sale or other disposition to the reasonable expenses of
retaking, holding, preparing for sale, selling, leasing and the like, to
reasonable attorney's fees and all legal, travel and other expenses incurred by
Secured Party in attempting to collect any part of the Indebtedness or enforcing
this Agreement; and then to the Indebtedness in such order of application as
Secured Party may elect; and Debtor shall remain liable and will pay to Secured
Party on demand the amount of any deficiency remaining, together with interest
thereon at the highest rate then payable on the Indebtedness.

                                (c)         Without in any way requiring notice
to be given in the following manner, Debtor agrees that any notice by Secured
Party of sale, disposition or other intended action hereunder or in connection
herewith, whether required by the Uniform Commercial Code or otherwise, shall
constitute reasonable notice to Debtor if such notice is mailed by regular mail,
postage prepaid, at least ten (10) days prior to such action, to the address set
forth above as the location of Debtor's chief executive office or to any other
address which Debtor has specified in writing to Secured Party as the address to
which notices hereunder shall be given to Debtor.

                                (d)         Debtor agrees to pay on demand all
reasonable costs and expenses incurred by Secured Party in enforcing this
Agreement, in realizing upon or protecting any Collateral and in enforcing and
collecting any Indebtedness or any guaranty thereof, including, without
limitation, if Secured Party retains counsel for advice, suit, insolvency
proceedings or any of the above purposes, the reasonable counsel's fees and
expenses incurred by Secured Party.

                    8.         MISCELLANEOUS. 

                                (a)         Debtor hereby appoints Secured Party
as attorney-in-fact of Debtor, irrevocably and with power of substitution, in
the same manner, to the same extent and with the same effect as if Debtor were
to do the same to file financing statements relating to the Collateral without
Debtor's signature thereon or to execute and file any such financing statement
in Debtor's name, all as Secured Party may deem appropriate to perfect and
continue the Security Interest; upon the occurrence and during the continuance
of an Event of Default (i) to make, adjust or settle and receive payment on any
insurance claims with respect to the Collateral; (ii) to endorse the name of
Debtor on any instruments, documents or other evidences of the Collateral that
may come into Secured Party's possession; (iii) to execute proofs of claim and
loss; (iv) to execute endorsements, assignments or other instruments of
conveyance or transfer; and (v) to perform all other acts which Secured Party
deems appropriate to protect and preserve the Collateral and to enforce the
terms of this Agreement. The agency hereunder is unconditional and shall not
terminate until all of the Indebtedness is paid in full.

                                (b)         Upon Debtor's failure to perform any
of its covenants or obligations hereunder, Secured Party may, but shall not be
obligated to, perform any or all such covenants or obligations, and Debtor shall
pay an amount equal to the expense thereof to Secured Party upon demand by
Secured Party, and all such amounts shall become part of the Indebtedness
secured hereby.

                                 (c)         No course of dealing and no delay
or omission by Secured Party in exercising any right or remedy hereunder or with
respect to any Indebtedness shall operate as a waiver thereof or of any other
right or remedy, and no single or partial exercise thereof shall preclude any
other or further exercise thereof or the exercise of any other right or remedy.
Secured Party may remedy any default by Debtor hereunder or with respect to any
Indebtedness in any reasonable manner without waiving the default remedied and
without waiving any other prior or subsequent default by Debtor. All rights and
remedies of Secured Party hereunder are cumulative, and are in addition to any
and all rights and remedies available to Secured Party under the Uniform
Commercial Codes and other applicable law in effect from time to time.

                                (d)         Secured Party shall have no
obligation to take, and Debtor shall have the sole responsibility for taking,
any and all steps to preserve rights against any and all prior parties to any
instrument or chattel paper constituting Collateral whether or not in Secured
Party's possession. Secured Party shall not be responsible to Debtor for loss or
damage resulting from Secured Party's failure to enforce or collect any
Collateral or to collect any moneys due or to become due thereunder. Debtor
waives protest of any instrument constituting Collateral at any time held by
Secured Party on which Debtor is in any way liable and waives notice of any
other action taken by Secured Party.

                                (e)         Upon and at any time and from time
to time after any occurrence or existence of any Event of Default, if Debtor and
Borrower are the same, Secured Party shall have the right to place an
administrative hold on, and setoff against each obligation of Debtor pursuant to
this Agreement, each obligation of Secured Party in any capacity to Debtor,
whether now existing or hereafter arising or accruing, whether or not then due
and whether pursuant to any Deposit Account or certificate of deposit or
otherwise. Such setoff shall become effective at the time the Secured Party opts
therefor even though evidence thereof is not entered in the records of the
Secured Party until later.

                                (f)         The rights and benefits of Secured
Party hereunder shall, if Secured Party so agrees, inure to any party acquiring
any interest in the Indebtedness or any part thereof.

                                (g)         Secured Party and Debtor as used
herein shall include the heirs, distributees, executors or administrators, or
successors or assigns, of those parties.

                                (h)         No modification, rescission, waiver,
release or amendment of any provision of this Agreement shall be binding except
by a written agreement subscribed by Debtor and by a duly authorized officer of
Secured Party.

                                (i)         This Agreement and the transaction
evidenced hereby shall be construed under the laws of New York State as the same
may from time to time be in effect. All terms, unless otherwise defined in this
Agreement or in any financing statement, shall have the definitions set forth in
the Uniform Commercial Code adopted in New York State, as the same may from time
to time be in effect. If any term of this Agreement shall be held to be invalid,
illegal or unenforceable, the validity of all other terms hereof shall in no way
be affected thereby.

                                (j)         This Agreement is and is intended to
be a continuing Security Agreement and shall remain in full force and effect
until all of the Indebtedness and any extensions or renewals thereof shall be
paid in full.

                    9. CONSENTS AND WAIVERS RELATING TO LEGAL PROCEEDINGS.

                                (a)         DEBTOR KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY (i) CONSENTS IN EACH ACTION AND OTHER LEGAL
PROCEEDING COMMENCED BY SECURED PARTY AND ARISING OUT OF OR OTHERWISE RELATING
TO THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE COLLATERAL OR ANY OTHER
COLLATERAL TO THE NONEXCLUSIVE PERSONAL JURISDICTION OF ANY COURT THAT IS EITHER
A COURT OF RECORD OF THE STATE OF NEW YORK OR A COURT OF THE UNITED STATES
LOCATED IN THE STATE OF NEW YORK, (ii) WAIVES EACH OBJECTION TO THE LAYING OF
VENUE OF ANY SUCH ACTION OR OTHER LEGAL PROCEEDING, AND (iii)  CONSENTS TO EACH
SUCH FINAL JUDGMENT BEING SUED UPON IN ANY COURT HAVING JURISDICTION WITH
RESPECT THERETO AND ENFORCED IN THE JURISDICTION IN WHICH SUCH COURT IS LOCATED
AS IF ISSUED BY SUCH COURT.

                                (b)         DEBTOR (i) KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES EACH RIGHT DEBTOR MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO, ANY ACTION OR OTHER LEGAL PROCEEDING, WHETHER BASED ON ANY
CONTRACT OR NEGLIGENT, INTENTIONAL OR OTHER TORT OR OTHERWISE, ARISING OUT OF OR
OTHERWISE RELATING TO (A) THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE
COLLATERAL OR ANY OTHER COLLATERAL, (B) ANY TRANSACTION ARISING OUT OF OR
OTHERWISE RELATING TO THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE
COLLATERAL OR ANY OTHER COLLATERAL OR (C) ANY NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE
COLLATERAL OR ANY OTHER COLLATERAL AND (ii) CERTIFIES THAT NEITHER THE SECURED
PARTY NOR ANY REPRESENTATIVE OF THE SECURED PARTY HAS REPRESENTED TO THE DEBTOR
THAT THE SECURED PARTY WILL NOT SEEK TO ENFORCE THE WAIVER MADE BY THE DEBTOR IN
THIS SECTION 9(b).

Dated this 7th day of August, 2009.

 

TAYLOR DEVICES, INC.,
a New York corporation


By: /s/Mark V. McDonough
Name: Mark V. McDonough
Title: CFO






SCHEDULE A


The "Collateral" means collectively, wherever located, whether now owned or
hereafter acquired or now existing or hereafter arising or accruing, all right,
title and interest of the Debtor in and to (i) Accounts, Chattel Paper, Deposit
Accounts, Documents, General Intangibles (including, but not limited to
Intellectual Property, Payment Intangibles, Software, licenses, franchises and
customer information), Goods (including, but not limited to Equipment, Fixtures
and Inventory), Instruments, Investment Property, Letter-of-Credit Rights, money
and other personal property and (ii) to the extent not referred to in clause (i)
of this sentence, (A) Supporting Obligations and incidental property rights
incident to, arising or accruing pursuant to or otherwise relating to any of the
things referred to in clause (i) of this sentence, whether arising or accruing
from any action taken by the Debtor or Secured Party or otherwise, (B) Proceeds,
other proceeds and Products of any of the things referred to in clauses (i) and
(ii)(A) of this sentence and (C) Records relating to any of the things referred
to in clauses (i) and (ii)(A) and(B) of this sentence.

All terms, unless otherwise defined in this Agreement or in any financing
statement, shall have the definitions set forth in the Uniform Commercial Code
adopted in New York State, as the same may from time to time be in effect.







SCHEDULE B

Permitted Liens shall mean:

                    (a) Liens for taxes, assessments, or similar charges,
incurred in the ordinary course of business that are not yet due and payable;

                    (b) Pledges or deposits made in the ordinary course of
business to secure payment of workmen's compensation, or to participate in any
fund in connection with workmen's compensation, unemployment insurance, old-age
pensions or other social security programs;

                    (c) Liens of mechanics, materialmen, warehousemen, carriers
or other like liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable;

                    (d) Good faith pledges or deposits made in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of ten percent
(10%) of the aggregate amount due thereunder, or to secure statutory
obligations, or surety, appeal, indemnity, performance or other similar bonds
required in the ordinary course of business;

                    (e) Encumbrances consisting of zoning restrictions,
easements or other restrictions on the use of real property, none of which
materially impairs the use of such property by the Debtor in the operation of
its business, and none of which is violated in any material respect by existing
or proposed structures or land use;

                    (f) Purchase money security interests granted to secure the
purchase price of assets, provided that each such lien is confined solely to the
property so purchased; and

                    (g) The following, if the validity or amount thereof is
being contested in good faith by appropriate and lawful process, so long as levy
and execution thereon have been stayed and continue to be stayed and they do
not, in the aggregate, materially detract from the value of the property of the
Debtor, or materially impair the use thereof in the operation of their business
taken as a whole:

                                (i) Claims or liens for taxes, assessments or
charges due and payable;

                                (ii) Claims, liens and encumbrances upon, and
defects of title to, real or personal property, including any attachment of
personalty or real property or other legal process prior to adjudication of a
dispute on the merits;

                                (iii) Claims or liens of mechanics, materialmen,
warehousemen, carriers or other like liens;

                                (iv) Adverse judgments on appeal; and

                                (v) Other liens incidental to the conduct of the
Debtor's business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and which do not in the aggregate materially detract from the Secured
Party's rights in and to the Collateral or the value of the Debtor's property or
assets or which do not materially impair the use thereof in the operation of the
Debtor's business.

 